Case 3:04-cr-00026-HTW-FKB Document 132 Filed 08/22/19 Page 1 of1

SOUTHERN DISTRICT OF MISSISSIPPI

FILED

 

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI AUG 2? 2019
NORTHERN DIVISION
i

 

 

 

 

 

 

yRTHUR JOHNSTON
3 DEPUTY
UNITED STATES OF AMERICA

Vv. CRIMINAL NO.: 3:04-cr-26-HTW-FKB-1
RUSSELL MONTAGUE

TEMPORARY DETENTION ORDER

The above-named defendant appeared before the Court for an initial appearance on this date on
the Amended Petition for Warrant or Summons for Offender Under Supervision, The Court informed the
defendant of his right to a preliminary hearing and detention hearing. The defendant waived any hearings
herein until the revocation hearing set before Judge Henry T. Wingate. Defendant should therefore be
held pending the revocation hearing.

IT IS, THEREFORE, ORDERED that defendant is remanded to the custody of the U.S. Marshal until
such hearing.

SO ORDERED this the 22™ day of August, 2019.

 

United States Magistrate Judge
